DETAILED ACTION
Claims 2-11 and 14-15 (filed 03/14/2022) have been considered in this action.  Claims 1 and 12-13 have been canceled.  Claim 2 has been amended.  Claims 14 and 15 are newly filed.  Claims 3-11 are filed in the same format as previously filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that “Specifically, Beck fails to teach or suggest at least the limitations of "said remote lubrication unit being configured for wireless communication with said operator unit" as required by independent claim 14. Moreover, Beauchamp fails to remedy the deficiencies of Beck”.  In response to the claimed elements that teach a wireless connection between “an operator unit” and “a remote lubrication control unit” the examiner has provided prior art reference Madsen et al. (US20200063719) which teaches said limitation.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 establishes “a remote lubrication control unit” and then within the same limitation states “said remote lubrication unit” and “said lubrication control unit” both of which fail to establish antecedent basis.  All references to remote lubrication control unit should use identical wording to improve claim clarity.
Appropriate correction is required.

Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote lubrication control unit” in claims 14 and 15 and “operator unit” in claims 14, 2-8 and 11.
The phrase ‘remote lubrication control unit’ in claims 14 and 15 specifies the functions of remote lubrication control coupled to the nonce term ‘unit’ without specifying any particular structure capable of performing said functions.  Claim 2 and all of its dependent claims specify that the ‘remote lubrication control unit’ comprises a Programmable Logic Controller (PLC), which a person having ordinary skill would consider to be an adequate structure for performing said functions as all PLCs comprise a processor and memory with instructions.  The specification fails to state or describe any “remote lubrication control unit”, however it does describe a “remote controller unit” which the examiner believes is the intended structure.  Claims 12 and 13 do not specify this structure, and thus shall be interpreted under 35 U.S.C. 112(f) to cover the ‘programmable logic controller’ noted by the specification or any other type of controller as being the hardware for executing such functions.  
The phrase “operator unit” in claims 1-8 and 11 specifies the functions of an operator coupled to the nonce term ‘unit’ without specifying any particular structure capable of performing said functions.  Claims 1-3 do not specify any function of the ‘operator unit’ beyond insinuating that it deals with an operator.  Claims 4-8 and 11 specify that the operator unit sends actuation signals to the PLC.  Claims 5-6 specify that the operator unit calculates a target lubrication quantity.  None of these functions in claims 1-8 or 11 are tied to any particular structure capable of performing these functions.  Claims 9-10 specify that the operator unit ‘comprises a computer having a touchscreen display’ which the examiner considers a structure capable of performing these functions.  In terms of claims 1-8 and 11, the examiner shall interpret the operator unit to be embodied by the structures noted in the specification capable of performing these functions, including a computer, a display, a computer and a display, buttons, or any combination or the preceding structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “remote lubrication control unit” in claims 14 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association can be found in the original disclosure that links the “remote lubrication control unit” to a defined structure because the phrase “remote lubrication control unit” is not found anywhere within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-11 are dependent upon claim 14, and thus inherit the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Beauchamp (US 20060289237, hereinafter Beauchamp) and Madsen et al. (US 20200063719, hereinafter Madsen).

In regards to claim 14, Beck teaches “A lubrication unit management system comprising: an operator unit” ([0015] the lubrication system providing a computer remotely connected to the lubrication controller and including PC software loaded into the computer, the PC software and computer combination used to both simulate the lubrication system and program the lubrication system [0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275. [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.) “a remote lubrication control unit, said lubrication control unit comprising...housing element, said remote lubrication unit being configured for...communication with said operator unit” ([0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290; Figs. 1-2 and 4 show that lubrication controller 110 is within a housing; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275.  [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.  [0067] Here, user-programming can be accomplished two ways. The controller 110 can be programmed through the USB port 170 using the laptop computer 370 or the keypad display 260 located on the controller cover 273. There is both data logging and history reporting capability using the USB port 170 to laptop 370.) “an air supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0049] A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit).
Beck fails to teach “said lubrication control unit comprising a portable housing element, said remote lubrication unit being configured for wireless communication with said operator unit”.
Beauchamp teaches “said lubrication control unit comprising a portable housing element” ([0011] the device is preferably portable, having a small housing containing the pump, air valve, electronic control. A small lubricant reservoir can be mounted to the housing so that an internal volume of the reservoir is in communication with an inlet of the pump).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck to utilize a portable housing as opposed to a housing as taught by Beauchamp because by making the device of Beck portable, this would allow a user to save costs by using a single portable unit that can be taken to multiple devices requiring lubrication, rather than having a dedicated unit for each.  Furthermore, by making the lubrication management system of Beck encompassed within a portable housing, the features of Beck, notably “[0048] the controller 110 can be programmed via the firmware 112 to selectively control multiple types of lubrication systems without changing the hardware 114. Furthermore, the hardware 114 selected is universal and can easily be added on to and built upon. This keeps the cost of the basic controller down, but allows for easy reconfiguration if desired” would be enhanced because by making the unit portable, when modifying the hardware or control firmware having a portable housing unit would allow easier modification by a user because it can be taken away from the industrial environment where it is operating/installed for modification in a cleaner, less noisy, and more easily accessible environment.  In addition, both Beck and Beauchamp are in the related fields of lubrication controllers that utilize electronic controllers with air supply and lubrication supply to supply lubricant to a mechanical device, thus making the devices of Beck and Beauchamp in a related field, making the teachings of each more obvious to combine.  By combining these elements, it can be considered taking the known lubrication management system of Beck which utilizes a controller, air supply and lubrication supply, and which uses a housing, and modify it with the known portable housing of Beauchamp in a known way to achieve the predictable result of a lubrication management system with a controller which utilizes an air supply and lubrication supply for supplying a lubricant to be contained within a portable housing.
The combination of Beauchamp and Beck fail to teach “said remote lubrication unit being configured for wireless communication with said operator unit”.  It is noted that Beck has already been shown to teach that the remote lubrication control unit is configured to communicate with an operator unit, it merely lacks the teaching of a wireless connection as opposed to a wired connection.
Madsen teaches “said remote lubrication unit being configured for wireless communication with said operator unit” ([0012] The present disclosure relates in a first aspect of the invention to a dispensing station configured for dispensing lubricant to a target, comprising: a dispenser configured for dispensing the lubricant; a container removably placed in the dispensing station; a pump connected to the container and the dispenser; and a controller configured for controlling the pump. In a preferred embodiment, the dispensing station further comprises a data processing unit configured for communicating with the controller and configured for receiving one or more command parameter(s) via a first communication device. In most preferred embodiments, the first communication device is a wireless device, such as a tablet, a smart phone, a laptop, or a device configured with near field coupling or Bluetooth).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubricant management system of Beauchamp and Beck that has a portable housing and contains a controller that is able to connect to an operator unit to provide commands for operating the controller as taught by Beauchamp and Beck with the use of a wireless operator unit that is able to wirelessly send commands to the controller as taught by Madsen because by modifying the displaying and commanding portions to operate wirelessly, one would expect to gain the added benefit of not having to physically be in contact with the controller because a user can be a short distance away and still be able to communicate between the operator unit and control unit.  Furthermore, all of Beauchamp, Beck and Madsen are in the related field of lubricant supply systems with controllers that control an amount of lubricant to dispense.  In addition, Beck teaches that commands and programming and factory automation systems can be communicated with from a plurality of ports on the housing, thus by making this functionality wireless instead of wired as Madsen does, one would expect to gain the added benefit of not having to manually connect a cable (something that can be lost) to the controller, thus adding to the ease of use for a user and improving the overall user experience.  By combining these elements, it can be considered taking the known wireless communication functionality and hardware of Madsen that allows a lubrication controller and an operator unit to communicate wirelessly, and using this wireless setup in place of the wired setup of Beck that connects the lubrication controller and operator unit in a known way to achieve predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck,  Beauchamp, and Madsen as applied to claim 14, and further in view of Pavlik (US 8534120, hereinafter Pavlik).

In regards to Claim 2, Beck, Beauchamp and Madsen teach the lubricant management system as incorporated by claim 14 above.  Beck further teaches “The lubrication unit management system of claim I4 wherein said remote lubrication control unit further comprises a programmable logic controller (PLC) ...and a sensor assembly operationally coupled to said PLC” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor; [0047] The lubrication system 100 also provides a basic low cost lubrication controller 110. Lubrication controller 110 controls the function of the lubrication system 100... the lubrication controller 110 includes firmware 112 that provides a sequence of instructions 115 to perform specified tasks 113 and hardware 114 that carries out the sequence of instructions 115 to perform the specified tasks; [0048] The flexibility of the lubrication controller 110 lies in the firmware 112 that can alternatively be selected and the hardware 114 that comes standard with the controller 110. That is, the controller 110 can be programmed via the firmware 112 to selectively control multiple types of lubrication systems without changing the hardware 114 [0062] As shown in FIG. 4A, the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530... As shown in FIG. 4A, the controller 110 may also include a power supply 360. The power supply 360 drives a CPU 119 and the at least one I/O device 350). 
Beck and Beauchamp fail to teach “a programmable logic controller (PLC) arranged within said portable housing”.
Pavlik teaches “a programmable logic controller (PLC) arranged within said portable housing” (Fig. 1 and [col 2 line 24] a portable flexible container integrity test device comprises a programmable logic controller (PLC), a pressure transducer in electronic communication with the PLC, a power source configured to provide electrical power to the PLC, a blower in electronic communication with the PLC, a gas delivery pathway in selective fluid communication with the blower, and a human/machine interface in electronic communication with the PLC; [col 6 line 20] The device 100 may conveniently be provided as a self contained unit for ease of portability, being enclosed within a plastic or stainless steel housing 125 supported on casters 135. The device 100 contains the PLC 115 within the housing 125. Any suitable controller that is capable of being programmed to receive and process input and measure and respond thereto may be employed as the PLC. A suitable PLC includes those sold under the Allen-Bradley name available from Rockwell Automation. The PLC 115 and other components of the device 100 requiring electrical power may be powered by a corded connection to a standard A/C outlet. To enhance the portability of the device 100, a battery 145 is preferably contained with the device housing 125 and used to provide the electric power).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck, Beauchamp and Madsen which contains a controller within a portable housing, with the arrangement of a PLC within a portable housing for use as a controller as taught by Pavlik, because it would further Beck’s stated goal of “[0048] The flexibility of the lubrication controller 110 lies in the firmware 112 that can alternatively be selected and the hardware 114 that comes standard with the controller 110. That is, the controller 110 can be programmed via the firmware 112” wherein programmable logic controllers are inherently programmable, and thus their functions can be changed through alteration of their firmware, as desired by Beck.  Furthermore, Beck teaches a programmable CPU with firmware that can be altered, which is a key feature of a PLC as PLCs are well-known by persons of ordinary skill to be driven by CPUs and being programmed for the specific application they are used to control.  In fact, the very name of “programmable logic controller” suggests the functions noted by Beck, that being that the controller is programmable, so while Beck does not specifically note that a PLC is used, it can broadly be considered that the functionality described by Beck regarding the CPU are the same as those of a PLC.  It can thus be considered a simple substitution of the controller 110 with CPU 119 of Beck with the PLC of Pavlik to be contained within a portable housing as taught by Beauchamp.  In addition, Pavlik also teaches that the housing for storing the CPU is portable as it is encased in a steel housing with caster wheels for moving the control unit of Pavlik, thus the modification of the portable housing of Beauchamp to be of similar size and proportion to the portable housing of Pavlik would be a simple modification by one of ordinary skill in the art.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Pavlik (US 8534120, hereinafter Pavlik) and Madsen et al. (US 20200063719, hereinafter Madsen).

In regards to claim 15, Beck teaches “A lubrication unit management system comprising: an operator unit...” ([0015] the lubrication system providing a computer remotely connected to the lubrication controller and including PC software loaded into the computer, the PC software and computer combination used to both simulate the lubrication system and program the lubrication system [0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275. [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.) “a remote lubrication control unit configured for ....communication with said operator unit” ([0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290; Figs. 1-2 and 4 show that lubrication controller 110 is within a housing; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275.  [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.  [0067] Here, user-programming can be accomplished two ways. The controller 110 can be programmed through the USB port 170 using the laptop computer 370 or the keypad display 260 located on the controller cover 273. There is both data logging and history reporting capability using the USB port 170 to laptop 370.) “an air supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0049]  A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit).
Beck fails to teach “wherein said operator unit comprises a printing unit; a remote lubrication control unit configured for wireless communication with said operator unit”.
Pavlik teaches “wherein said operator unit comprises a printing unit” (Fig. 1 shows printer; [col 7 line 29] Optionally, the device 100 may include a printer and/or a network connection to provide output data regarding test results that may be logged).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck to utilize a printer for printing output data including logged/historical data because by incorporating a printer this offers a user the ability to print the information logged, thus offering a tangible version of the data logging and history functions of Beck.  This would offer the benefit of a user not having to remember the logged data because it would be printed out, thus freeing the mental energy required to remember esoteric data points, and subverts the inconvenience of having to connect a laptop to the controller in order to download the logged data.  By combining these elements, it can be considered taking the known lubrication management system with a housing as taught by Beck, and modify it by incorporating a printer into the housing as taught by Pavlik in a known and predictable way to achieve predictable results.
The combination of Beck and Pavlik fail to teach “a remote lubrication control unit configured for wireless communication with said operator unit”.
Madsen teaches “a remote lubrication control unit configured for wireless communication with said operator unit” ([0012] The present disclosure relates in a first aspect of the invention to a dispensing station configured for dispensing lubricant to a target, comprising: a dispenser configured for dispensing the lubricant; a container removably placed in the dispensing station; a pump connected to the container and the dispenser; and a controller configured for controlling the pump. In a preferred embodiment, the dispensing station further comprises a data processing unit configured for communicating with the controller and configured for receiving one or more command parameter(s) via a first communication device. In most preferred embodiments, the first communication device is a wireless device, such as a tablet, a smart phone, a laptop, or a device configured with near field coupling or Bluetooth).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubricant management system of Pavlik and Beck that contains a controller that is able to connect to an operator unit to provide commands for operating the controller and is able to print information as taught by Pavlik and Beck with the use of a wireless operator unit that is able to wirelessly send commands to the controller as taught by Madsen because by modifying the displaying and commanding portions to operate wirelessly, one would expect to gain the added benefit of not having to physically be in contact with the controller because a user can be a short distance away and still be able to communicate between the operator unit and control unit.  Furthermore, all of Pavlik, Beck and Madsen are in the related field of lubricant supply systems with controllers that control an amount of lubricant to dispense.  In addition, Beck teaches that commands and programming and factory automation systems can be communicated with from a plurality of ports on the housing, thus by making this functionality wireless instead of wired as Madsen does, one would expect to gain the added benefit of not having to manually connect a cable (something that can be lost) to the controller, thus adding to the ease of use for a user and improving the overall user experience.  By combining these elements, it can be considered taking the known wireless communication functionality and hardware of Madsen that allows a lubrication controller and an operator unit to communicate wirelessly, and using this wireless setup in place of the wired setup of Beck that connects the lubrication controller and operator unit in a known way to achieve predictable results.

Claims 3-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp, Madsen and Pavlik as applied to claim 2 above, and further in view of Elkin et al. (US 6123174, hereinafter Elkin).

In regards to Claim 3, Beck, Beauchamp and Pavlik teaches the lubrication management system as incorporated by claim 2 above.  
Beck further teaches “The lubrication unit management system of claim 2 wherein said sensor assembly comprises ... a lubricant pressure transmitter, a lubricant flow transmitted, and a solenoid valve” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor, the flow and pressure sensors for sending feedback signals to the controller; [0061] The lubrication system 600 may further comprise at least one flow sensor 330. The at least one flow 330 sensor provides feedback signals to the controller 110 regarding the flow of lubricant; [0058] A pressure switch or transducer 345 usually located farthest away from the pump senses when the pressure has reached 1800 psig. Once the pressure is reached, the pressure switch or transducer 345 sends a signal via the pressure feedback line 346 to the controller 110 indicating that the system pressure was achieved; [0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150).
Beck fails to teach “...an air pressure transmitter...”.
Elkin teaches “...an air pressure transmitter...” ([col 3 line 12] Signals from such switches and from sensors for compressed air pressure, vacuum, and battery voltage are relayed to a central processing unit that is located in a service module installed adjacent to the container module; [col 10 line 6] a pressure signal from an air compressor pressure sensor (not shown) to pressure terminal 43 (FIG. 13) is sampled, and if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck, Beauchamp and Pavlik with the use of an air pressure sensor signal as taught by Elkin because it would have the benefit of being able to “[col 10 line 6] if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed”.  Furthermore, Beck teaches that incorporating more sensor signals is possible when stating “[0062] The I/O device 350 is configured to interface with other information processing systems such as... a factory automation system 510...sensors 530.  Beck teaches that pressurized air is used to apply energy to the lubricant pump for pumping of lubricant, and by incorporating a sensor that senses the air pressure being supplied as taught by Elkin, this would allow the system to know when adequate or inadequate air pressure is being supplied, allowing a notice to be displayed for an operator so that appropriate corrective action can be taken.  By combining these elements, it can be considered taking the known apparatus of a pressure sensor that sends air pressure signals for alerting a user when air pressure is low, and adding those features to the lubrication management system of Beck in a known way to achieve predictable results.  

In regards to Claim 4, Beck, Beauchamp, Madsen, Pavlik and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to actuate said solenoid valve upon receiving an actuation signal from said operator unit” ([0049] The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110; [0054] The controller 110 may also include a manual lube push-button 275 for actuating a manual lube cycle by an operator).  

In regards to Claim 7, Beck, Beauchamp, Madsen, Pavlik and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to transmit sensor data to said operator unit” ([0067] There is both data logging and history reporting capability using the USB port 170 to laptop 370. [0047] The hardware 114 may include a memory 118 that stores a data log of information 390 regarding the length and quantity of lubrication events. The data log of information 390 can be used to verify that the proper quantity of lubrication has been dispensed given the conditions; wherein the data logging includes data regarding length and quantity of lubrication events, which are indicative of the solenoid being activated).  In addition, Elkins also teaches “wherein said PLC is configured to transmit sensor data to said operator unit” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96).  

In regards to Claim 8, Beck, Beauchamp, Madsen, Pavlik and Elkin teach the lubrication management system as incorporated by claim 7 above.  Elkin further teaches “The lubrication unit management system of claim 7 wherein said sensor data comprises air pressure measurements, lubricant pressure measurements, and lubricant flow measurements” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96; [col 9 line 63] When the operator has selected "Auto" and pressed the Start button 102, the sequence of FIG. 4 is carried out. The CPU 130 samples the signals from the terminals in the status circuit 40 (FIG. 1); [col 3 line 44] If fully automatic operation has been selected, the computer commences status checks for low fresh oil, full waste tank, low compressed air pressure, low battery voltage, and presence of subatmospheric pneumatic pressure (vacuum) in a pump input line, displaying appropriate error messages for operator attention as necessary; wherein air pressure and pump input line pressure (lubricant pressure) are sent to the CPU so that determination can be made of those levels being adequate, thus the measured values are sent).

In regards to Claim 11, Beck, Beauchamp, Madsen, Pavlik and Elkin teach the lubrication management system as incorporated by claim 4 above.  Beck further teaches “The lubrication unit management system of claim 4 wherein said solenoid valve is configured to cause air to flow from said air supply unit through said remote lubrication control unit when actuated” ([0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may further include a contaminant filter 200, a pressure regulator 210 and an air line lubricator 220 respectively connected together...The air supply 160 drives the lubrication pump 120. The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp, Madsen, Pavlik and Elkin as applied to claim 4 above, and further in view of the U.S. Nuclear Regulatory Committee’s Motor-Operated Valves Course Manual Section 2.3.4 (hereinafter NRC).

In regards to Claim 5, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 4 above.  Elkin further teaches “The lubrication unit management system of claim 4 wherein said operator unit is configured to calculate a target lubricant quantity based on user input...identification information” ([col 2 line 59] an apparatus and method that performs an oil exchange operation that automatically determines from a stored database the type and quantity of oil to inject, to minimize the possibility of supplying an erroneous type or quantity of oil; [col 4 line 40] The system additionally includes a data input port for receiving data, and a microprocessor programmed to produce selected sequences of control signals to the pump and to the electrically controlled valves in response to the flow singal and to data received at the data input port. The data received at the data input port includes identification information identifying the first receptacle, and the system additionally includes a database for correlating the identification information with a predetermined set of the sequences of control signals. The system automatically determines from a stored database the type and quantity of fluid to be injected from such identification information. In addition, the data may include operator identification information. The system apparatus selectively permits access to different ones of its sequences or procedures based upon the entered operator identification information).
Beck, Beauchamp, Madsen, Pavlik and Elkin fails to teach “...valve identification information”.
NRC teaches “...valve identification information” ([page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types, thus a database having corresponding valve types with lubrication amounts can be made from the information presented by NRC).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system taught by Beck, Beauchamp, Madsen, Pavlik and Elkin which contains a database that corresponds identification information to a quantity of oil to inject, with the use of a data table that corresponds various valve types to the amount of adequate lubricant for those valve types as taught by NRC because as stated by NRC “[page 2-63 col 1] Lubrication of the actuator internals is critical to the proper and sustained operation of the equipment” and “The amount of lubricant that is used in an actuator depends on the actuator size and type.  Approximate weight and volume based on actuator size and type are listed in Table 2-9”, or in other words, this table is meant to be a guide for how much lubricant should be applied to a valve in order for it to operate properly and in a sustained manner.  By using this information, the systems of Beck and Elkin can be modified to contain a database of valves with required lubricant quantity so that an operator only needs to put in the valve identifying information rather than having to remember or look up how much lubricant is required for a specific valve.  By combining these elements, one would expect to take the known data table that contains information that corresponds valve types to lubricant amount and identification information, and modify the system that uses a database that selects an amount of lubricant to apply based on identification information input by a user to include the information from the data table to achieve predictable results.

In regards to Claim 6, Beck, Beauchamp, Madsen, Pavlik and Elkin and NRC teach the lubrication management system as incorporated by claim 5 above.  NRC further teaches “The lubrication unit management system of claim 5 wherein said user input valve identification information comprises valve type” ([NRC page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp, Madsen, Pavlik and Elkin as applied to claim 8 above, and further in view of the Wiens (US 20050199312, hereinafter Wiens).

In regards to Claim 9, Beck, Beauchamp, Madsen, Pavlik and Elkin teach the lubrication management system as incorporated by claim 8 above.
Beck, Beauchamp, Madsen, Pavlik and Elkin fail to teach “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display”.
Wiens teaches “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display” (Item 207; [0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 and includes a simple rectangular housing...Contained within the housing are a microprocessor and associated electronic and mechanical communications and data processing components...for receiving dispense signals from the meters 210 and 212 which measure the flow of dispensed liquids, for logging the dispense activities of the associated lube truck, and for providing a graphical user interface (GUI) for allowing an operator to communicate with the system. The GUI includes a controller contained within the housing and a touch screen 207).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified operator unit of Beck to include the use of a touch screen as taught by Wiens because it would inherit the improvement of offering an operator better control and display of information through the use of the touch screen as opposed to the regular screen and buttons taught by Beck.  In addition, it is well-known that when oil and lubricants are being administered by an operator, there is a likelihood that oil and lubricant will get on the operator’s hands and fingers and thus anything the operator touches, including buttons and keyboards that can be damaged by the presence of oil and lubricants.  Thus by using a touch display, such damage from dirty fingers is avoided, as a screen is much easier to wipe clean as opposed to buttons which can have openings and crevices that would be difficult to clean.  By combining these elements, it can be considered taking the known display device or buttons of Beck, and replacing them with the known use of a touchscreen in a way that achieves predictable results.

In regards to Claim 10, Beck, Beauchamp, Madsen, Pavlik, Elkin and Wiens teach the lubrication management system as incorporated by claim 9 above.  Wiens further teaches “The lubrication unit management system of claim 9 wherein said operator unit is configured to present said sensor data on said touchscreen display” ([0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 and includes a simple rectangular housing... Contained within the housing are a microprocessor and associated electronic and mechanical communications and data processing components...for receiving dispense signals from the meters 210 and 212 which measure the flow of dispensed liquids, for logging the dispense activities of the associated lube truck, and for providing a graphical user interface (GUI) for allowing an operator to communicate with the system. The GUI includes a controller contained within the housing and a touch screen 207 for enabling the operator to conveniently obtain work lists, information about dispensed amounts, equipment at sites, etc.; wherein when combined with the sensor information coming from Beck and Elkin, which can be considered ‘equipment at sites’, the touchscreen display is capable of displaying this information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116